Order entered November 20, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01143-CV

                              CLINTON ADAMS, Appellant

                                            V.

                          CITY OF DALLAS, TEXAS, Appellee

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-00321-B

                                         ORDER
       We GRANT appellee’s unopposed motion for extension of time to file brief and

ORDER the brief be filed no later than December 29, 2014.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE